Mr. Justice Reynolds
: I dissent. I do not believe that plaintiff was guilty of any contributory negligence, as a matter of law, by reason of his failure to water the cattle in the one pen in which there was no water, when some of the pens were vacated in the process of reloading, and that such failure was, as a matter of law, the proximate cause of any part of the injury to the stock. It may be that it was possible to have so watered the cattle, but it does not conclusively appear that he could have done so, or, even if he could, that he was conscious of the opportunity so to do,. or that Ms attention was called to it in any way. On the contrary, the evidence justifies1 the conclusion that, even up to the time that he testified on the trial, it never occurred to him that there was any such opportunity. He was asked whether or not he could not have changed the cattle from one pen to another so that all could be watered, to which he replied that he could not do so because there was not room, all pens being occupied; that it would be mixing up the cattle that should not be mixed, and that there was no way *432that he could drive some cattle out of one pen and put‘others into it. The question was not asked him as to whether or not he could have watered them in one of the other pens after such pen was emptied in the process of reloading, and we do not know what his answer to such question would have been. In my opinion, we have no right to assume that if the question had been put to him he might not have given some good reason why that could not have been done.
It is evident that neither party nor the presiding judge in the trial below considered this feature of the case in any way, for the question was not raised by counsel in that court, nor has counsel suggested the question in this court. There was nothing in the answer charging plaintiff with contributory negligence in this respect, or that his failure to water the stock in this particular pen was the proximate cause of any part of the injury. The answer did not even charge that under the contract of shipment any duty rested on plaintiff to care for, feed and water the stock, nor was the contract offered in evidence. Defendant did not make any motion for nonsuit or directed verdict; no instruction was requested by defendant as to this particular feature of the ease, and no instruction was given regarding it. In the hearing before this court, appellant’s contention was, not that respondent should have watered the cattle in the pen in question by transferring them to another pen after such pen was emptied in the process of reloading, but that the evidence is insufficient to support the verdict because it does not show that the damage from rough handling did not occur between Lima and Billings, and did occur between Eiverside and Ontario, that the particular cattle that were in. the worst condition were not in the particular pen in which there was no water, and that it did not appear that the acts which caused the depreciation in value may not have been the result of unavoidable conditions connected with the normal movement of the train. In fact, appellant impliedly admits that, if these particular cattle were in the pen in which there was no water, that would be a proximate cause of a part of *433the damage. From a review of the record in both courts, it is clear that the ease was not tried by defendant upon the theory that plaintiff was in any way responsible for not having watered the stock in this particular pen by putting them in another pen having water, after it had been emptied in the process off reloading. The rule of practice heretofore recognized, to the effect that parties cannot on appeal change the theory upon which the cause was tried in the lower court, forbids a reversal in this ease. (Wall v. Northern Pac. Ry. Co., 53, Mont. 81, L. R. A. 1917C, 433, 161 Pac. 518; In re Estate of Murphy, 57 Mont. 273, 188 Pac. 146.)
Rehearing denied May 16, 1921.
The only specification of error set forth in appellant’s brief is that the evidence is insufficient to sustain the verdict. It was a disputed question as to whether or not there was any water in the pen in question on the morning of the day that the stock was reloaded. It may be that the jury adopted the theory of defendant, and did not take into consideration whatever, in rendering its verdict, the charge that there was no water in that particular pen,- as claimed by plaintiff. The total damages claimed and supported by the testimony of plaintiff based upon rough handling, entire failure of water in one pen and insufficient quantity of water in all of the pens, exceeded the sum of $2,900, yet the jury gave a verdict for only 'approximately two-thirds of that amount, regardless of interest. The damages were, not segregated in the evidence, but the jury may have segregated them in its verdict. At least, there is no basis upon which this court can assert that it did not. It is impossible, therefore, for this court to say that upon the evidence as to rough handling and insufficiency of water in all the pens which affected all the cattle in the shipment the veidiet is not sustained by the evidence.
In my opinion the judgment and order overruling motion for new trial should be affirmed.